Citation Nr: 0727001	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include the question of whether new and material evidence has 
been presented to reopen a claim.

2.  Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision.  It is 
noted that during the course of his testimony before the 
Board in May 2007, he appears to be making a claim of service 
connection for varicose veins.  This issue is not before the 
Board and is referred back to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for hypertension in an October 2001 rating 
decision which the appellant did not appeal that decision.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in October 2001 and is new and material to the appellant's 
claim for entitlement to service connection for hypertension.

3.  Hypertension was not present in service or for many years 
after service and is not related to active service.

4.  Cellulitis was not present in service or for many years 
after service and is not related to active service or a 
service connected disability.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
October 2001 final rating decision, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor incurred within a year of 
separation from service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Cellulitis was not incurred in or aggravated by the 
veteran's active duty service and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify claimant's of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  VA satisfied 
all of the required elements prior to initial adjudication by 
the RO in a September 2004 letter.  Therefore, VA has fully 
notified the veteran in a timely manner.

With regards to the claim to reopen, there are further 
elements of which the appellant must be notified.  The RO 
advised the veteran about the evidence and information 
necessary to reopen the claim for service connection (citing 
the correct legal standard), as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim in its September 2004 letter.  Therefore, VA 
has fulfilled its specific duties to notify with regard to 
claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  It should be noted that while the veteran was 
supplied with appropriate and timely notice regarding his 
claim to reopen, the point is moot as his claim is reopened 
as seen below.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
appellant's service medical records and VA treatment records 
and afforded the veteran a VA examination regarding his 
claims.  In total, there does not appear to be any other 
evidence, VA or private, relevant to the claims at this time.  

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims at this time.

II.  Claim to Reopen

The veteran claims that he has submitted new and material 
evidence regarding a claim for entitlement to service 
connection for hypertension.

By an October 2001 rating decision the RO denied entitlement 
to service connection for hypertension along with denying 
entitlement to service connection for problems with veins in 
legs because no evidence was submitted to show that the 
veteran had either condition at that time.  The appellant was 
notified of his appellate rights; however, did not submit a 
timely appeal thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records.  None of the 
available evidence indicated a diagnosis or anything related 
to hypertension.

Evidence received since the last final disallowance includes 
VA treatment records indicating readings of high blood 
pressure and a July 2003 VA examination diagnosing the 
veteran as having essential hypertension.  The VA medical 
evidence is new as it was not of record at the time of the 
last final disallowance and it is material because it relates 
to an unestablished fact necessary to substantiate the claim, 
that of a diagnosis of hypertension.  New and material 
evidence having been submitted, the appellant's claim for 
entitlement to service connection for hypertension is 
reopened.  The Board will now proceed to consider the 
substantive issue of service connection for hypertension.  As 
the RO has already considered the substantive issue, the 
Board's action to consider the issue would result in no 
prejudice to the veteran. 

III.  Claims for Entitlement to Service Connection

The veteran claims that he has hypertension that began in 
service and that he has cellulitis as a result of that 
hypertension.

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Certain chronic diseases, to include hypertension, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records include an entrance 
examination undertaken in September 1966 at which time the 
veteran's blood pressure was measured to be 120/70.  The 
Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
The veteran claimed at a May 2007 Travel Board hearing before 
the undersigned judge that he began receiving treatment for 
high blood pressure while undergoing psychiatric treatment in 
service.  The veteran's service medical records do indicate 
that he was separated from service due to psychiatric 
problems but include no indication of hypertension.  In fact, 
a medical board report made in October 1969 upon the 
veteran's separation from service indicates that he had no 
physical abnormalities except for drug intoxication and 
withdrawal symptoms, not including high blood pressure.

The veteran's post-service medical records included in the 
claims file are VA treatment records beginning some thirty 
years after separation from service.  While these records do 
indicate blood pressure levels consistent with high blood 
pressure and a diagnosis of hypertension (see July 2003 VA 
examination), no relation between the veteran's hypertension 
and service has been alluded to in these medical records.  
That fact together with the 30 year gap in blood pressure 
readings weighs heavily against the veteran's claim that he 
has had hypertension since service.

While the veteran may sincerely believe that he has 
hypertension that is related to his service, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have hypertension a result of service; 
accordingly, there is no reasonable doubt to be resolved in 
favor of the veteran and the veteran's claim for entitlement 
to service connection for hypertension must be denied.  38 
U.S.C.A. § 5107(b).

The veteran also claims to have cellulitis as secondary to 
hypertension and/or as otherwise related to service.  The 
veteran testified at a May 2007 Travel Board hearing before 
the undersigned judge that he has cellulitis  that is related 
to his hypertension.  The veteran's claim that he is entitled 
to service connection for cellulitis as secondary to 
hypertension fails as the veteran's claim for entitlement to 
service connection for hypertension was denied above.  

The veteran's claim for cellulitis as otherwise related to 
service also fails because there is no medical evidence 
relating the veteran's current diagnosis to service.  A July 
2003 VA examination confirmed that the veteran has a 
diagnosis of cellulitis; however made no relation between the 
veteran's cellulitis and service.  The veteran's service 
medical records are completely void of any mention of 
cellulitis or other problem with his lower extremities.

While the veteran may sincerely believe that he has 
cellulitis that is related to his service, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have cellulitis a result of service; 
accordingly, there is no reasonable doubt to be resolved in 
favor of the veteran and the veteran's claim for entitlement 
to service connection for cellulitis must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cellulitis denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


